Citation Nr: 0015322	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  He is a recipient of the Combat Infantrymans Badge and 
the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision that 
denied service connection for PTSD and also denied service 
connection for bilateral defective hearing.  In December 1998 
statement the veteran requested a personal hearing before a 
hearing officer at the RO.  In an April 1999 statement the 
veteran canceled his request for a personal hearing.  



FINDINGS OF FACT

1. The veteran's claim for service connection for PTSD is not 
plausible.  

2. The veteran's claim for service connection for bilateral 
defective hearing is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999)  

2. The veteran has not submitted a well grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On his November 1942 examination prior to service entrance, 
the veteran was evaluated as mentally normal.  No ear 
abnormalities were noted.  The veteran's hearing was 20/20 
bilaterally.  Review of the service medical records reveals 
no findings or complaints indicative of a psychiatric 
disorder and no complaints or findings indicative of a 
hearing loss.  On the veteran's January 1946 examination 
prior to service discharge, the veteran was evaluated as 
psychiatrically normal.  No ear abnormalities were reported.  
The veteran's hearing was 15/15 in both ears.  

On VA psychiatric examination in October 1998 it was noted 
that the veteran was an infantryman during World War II and 
served in France and Germany.  During the examination, the 
veteran said that he slept well and did not have nightmares.  
He was not bothered by watching television shows about war.  
He occasionally thought about his wartime experiences, but 
they were not on his mind very much.  It was said that a loud 
noise would startle him.  He had a close relationship with 
his wife and had friends.  He kept in contact with his family 
and denied depression.  After psychiatric evaluation, no 
psychiatric diagnosis was rendered.  

On VA audiometric evaluation in October 1998, the veteran had 
pure tone thresholds of 55, 60, 65, 70, and 70 decibels in 
the right ear and 55, 60, 70, 65, and 75 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination was 52 percent in the right ear and 68 percent 
in the left ear.  These results were indicative of a moderate 
to severe sensorineural hearing loss bilaterally.  

In statements dated in June 1999 the veteran's son and 
daughter said that the veteran had been very hard of hearing 
for as long as they could remember.  They believed that the 
veteran's deafness was due to his veteran's wartime 
experiences.  In a June 1999 statement, the veteran's wife 
said that she first met him about 7 or 8 months after he was 
discharged from service and that he had had problems with his 
hearing the whole time of their relationship.  She also said 
that the veteran's nerves were getting worse.  

Private clinical records reflect private treatment and 
evaluations for hearing loss during 1999.  

II.  Legal Analysis

The threshold question with regard to the issues of service 
connection for PTSD and service connection for bilateral 
defective hearing is whether the veteran has met his burden 
of submitting evidence of well-grounded claims.  If not, 
these claims must fail and there is no duty to assist him in 
the development of the claims.  38 U.S.C.A. § 5107(a): Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, the Board finds that the veteran has not submitted 
evidence of well-grounded or plausible claims of service 
connection for PTSD or bilateral defective hearing.  

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the issues involve questions of medical diagnosis or 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

First of all, evidence must demonstrate that the veteran 
currently has a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  According to a decision by the Court, a 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

While the veteran clearly engaged in combat with the enemy 
during World War II, there is no medical diagnosis of PTSD or 
any other psychiatric disorder.  After a recent VA 
psychiatric examination, no diagnosis of any psychiatric 
disorder was rendered.  Moreover, a review of the entire 
claims folder otherwise fails to reveal any medical evidence 
that the veteran has ever had any psychiatric disability 
whatsoever.  Since that is the case, none of the criteria for 
a well grounded claim for service connection for PTSD under 
the Court's holding in Caluza have been met.  Therefore, the 
veteran's claim for service connection for PTSD is not well 
grounded and must be denied.  See Caluza and Brammer, supra.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991 & Supp. 1997).  Where 
a veteran served continuously for ninety days or more during 
a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year of 
termination of such service, service connection may be 
granted even though there is no evidence of such disorder 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R.§§ 3.307, 3.309 (1998).  Impaired 
hearing shall be considered a disability for purposes of 
service connection when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Review of the record reveals that the veteran currently has a 
hearing loss which constitutes a disability for purposes of 
service connection under the provisions of 38 C.F.R. § 3.385 
(1998).  Therefore, the first requirement for a well grounded 
claim for service connection for bilateral defective hearing 
under the Court's decision in Caluza has been met.  Moreover, 
the veteran has reported being exposed to acoustic trauma 
during service and his wife has stated that he had hearing 
difficulties shortly after service discharge.  The veteran 
and his wife are competent to testify to the acoustic trauma 
experienced by the veteran and to his hearing difficulties 
shortly after service, and the veteran's assertion regarding 
acoustic trauma during service is supported by his award of a 
Purple Heart Medal and the Combat Infantrymans Badge.  Thus, 
the second requirement for a well grounded claim for service 
connection for bilateral defective hearing under the Court's 
decision in Caluza has also been met.  However, a review of 
the record fails to reveal any competent medical evidence 
establishing a connection between the veteran's current 
bilateral defective hearing and acoustic trauma, or any other 
incident of service.  While the veteran and his family 
members may believe that his current hearing loss is due to 
service, they are laymen (i.e. persons without medical 
expertise or training), and therefore not competent to offer 
a medical opinion regarding the etiology of the veteran's 
hearing loss.  See Grottveit, supra.  Without competent 
medical evidence showing a relationship between the veteran's 
current bilateral defective hearing and service, the third 
requirement for a well grounded claim for service connection 
for bilateral defective hearing under the Court's decision in 
Caluza has not been met.  The veteran's claim for service 
connection for bilateral defective hearing is therefore not 
well grounded and must be denied.  


ORDER

Service connection for PTSD is denied.

Service connection for bilateral defective hearing is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

